Case 8:18-bk-13864-ES                 Doc 152 Filed 12/30/19 Entered 12/30/19 10:45:43                 Desc
                                        Main Document Page 1 of 2


 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 KRISTINE A. THAGARD, #094401
   kthagard@marshackhays.com                                               FILED & ENTERED
 3 TINHO MANG, #322146
   tmang@marshackhays.com
 4 MARSHACK HAYS LLP                                                              DEC 30 2019
   870 Roosevelt
 5 Irvine, California 92620                                                  CLERK U.S. BANKRUPTCY COURT
   Telephone: (949) 333-7777                                                 Central District of California
 6 Facsimile: (949) 333-7778                                                 BY duarte     DEPUTY CLERK



 7 Attorneys for Chapter 7 Trustee,
   RICHARD A. MARSHACK
 8

 9                                     UNITED STATES BANKRUPTCY COURT
10                      CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
11       In re                                                 Case No. 8:18-bk-13864-ES
12       FRIENDLY VILLAGE GP, LLC,                             Chapter 7
13                          Debtor.                            ORDER GRANTING TRUSTEE’S MOTION
                                                               FOR ORDER AUTHORIZING USE OF
14                                                             ESTATE PROPERTY UNDER 11 U.S.C.
                                                               § 363 TO SIGN SALE DOCUMENTS
15
                                                               [MOTION - DOCKET NO. 147]
16
                                                               Hearing
17                                                             Date:       December 19, 2019
                                                               Time:       10:30 a.m.
18                                                             Ctrm:       5A
                                                               Location:   United States Bankruptcy Court
19                                                                         411 W. Fourth Street
                                                                           Santa Ana, CA 92701-4593
20

21

22               The motion for order authorizing use of estate property under 11 U.S.C. § 363 to sign sale
23 documents (“Motion”),1 filed by Richard A. Marshack, Chapter 7 Trustee (“Trustee”), on

24 November 26, 2019, as Docket No. 147, came on for hearing on December 19, 2019, at 10:30 a.m.,

25 before the Honorable Erithe A. Smith, United States Bankruptcy Judge, presiding. Appearances were

26 excused.
27

28
     1
         All terms not defined in this order shall have the meaning ascribed to them in the Motion.

                                                           1
     4825-1570-6030, v. 1
Case 8:18-bk-13864-ES            Doc 152 Filed 12/30/19 Entered 12/30/19 10:45:43                  Desc
                                   Main Document Page 2 of 2


 1            The Court has read and considered the Motion, has found that proper notice has been given,
 2 and has found that no opposition to the Motion was filed. For the reasons set forth in the Motion and

 3 the Court’s tentative ruling, attached here as Exhibit 1, the Court has found good cause to grant the

 4 Motion.

 5            IT IS ORDERED:
 6            1.       The Motion is granted in its entirety.
 7            2.       Trustee is authorized to sign, as the authorized representative for the Debtor in its
 8    capacity as general partner for FV LP, the Sale Documents effectuating any sale of the Property
 9    which is approved by the Court in the FV LP bankruptcy case.
10                                                        ###
11

12

13

14

15

16

17

18
19

20

21

22

23
       Date: December 30, 2019
24

25

26
27

28


                                                           2
     4825-1570-6030, v. 1
